PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Jackson, Roger, P.
Application No. 15/723,972
Filed: 3 Oct 2017
For: CANNULATED POLYAXIAL SCREW
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 CFR 1.78(c) filed March 26, 2021, requesting acceptance of an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of a prior-filed provisional application.  

The petition is GRANTED.

If the reference required by 35 U.S.C. 119(e) and 37 CFR 1.78(a)(3) is presented after the time period provided by 37 CFR 1.78(a)(4), the claim under 35 U.S.C. 119(e) for the benefit of a prior-filed provisional application may be accepted if the reference required by 37 CFR 1.78(a)(3) was unintentionally delayed. A petition to accept an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of prior-filed provisional application must be accompanied by:

(1) The reference required by 35 U.S.C. 119(e) and 37 CFR 1.78(a)(3) to the prior-filed application, unless previously submitted.  The reference must be included in an application data sheet (§ 1.76(b)(5));

(2) The petition fee as set forth in § 1.17(m); and

(3) A statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78(a)(4) and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

As the present petition satisfies all the above requirements, the claim under 35 U.S.C. 119(e) for the benefit of the prior-filed application is accepted as being unintentionally delayed.

see MPEP 211.01 et. seq.) have been met. This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application. Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding). See MPEP 211.05.

A corrected Filing Receipt, which includes the claim for the benefit of the prior-filed application, accompanies this decision on petition.

This application is being forwarded to Technology Center Art Unit 3773. Thereafter, the application will be referred to the Office of Data Management for processing into a patent in view of the issue fee payment submitted April 6, 2021.

Questions concerning this matter may be directed to the undersigned at (571) 272-3231.  

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure:  Corrected Filing Receipt